Exhibit 10.1

LOGO [g64050g16g86.jpg]

HD Supply

Global Support Center

3100 Cumberland Blvd., Suite 1700

Atlanta, GA 30339

t 770.852.9000

April l3, 2010

Ron Domanico

215 St. Nicholas Circle NW

Atlanta, GA 30327

Dear Ron,

Congratulations! This will confirm HD Supply, Inc.’s offer of employment
effective April 19, 2010 in the position of Senior Vice President and Chief
Financial Officer reporting directly to me. The position is based in Atlanta,
Georgia. Your initial base annual salary will be $525,000 payable in equal
bi-weekly installments. Your first salary review will be in April 2011, with
salary reviews held annually thereafter.

In addition to your base salary, you will participate in the Management
Incentive Program, which provides a target incentive of 75% of your base salary
based upon achieving established goals. Your actual payout will be calculated
based on performance which may include Company performance, line of business
performance and/or individual performance. You will be eligible for a full year
payout. To be eligible for payment of any incentive, you must be employed on the
day on which the incentive is paid. The Company reserves the right to change
these plans at anytime.

In addition to the compensation outlined above, we will award you a $300,000
gross signing bonus. This will be payable to you within 30 days of your hire
date. In the event that you voluntarily terminate your service with HD Supply
within your first two years of employment, you will, at the Company’s
discretion, be required to repay a prorated portion of the net signing bonus
outlined in this paragraph. The net amount of your sign on bonus will be used to
purchase as many whole shares as possible at $4.15 per share at the time the
Board approves your Offering.

In addition to your base salary and your Annual Bonus Plan, you have been
selected and will participate in the Management Equity Plan (MEP), subject to
Board approval. You will be provided an opportunity to receive a Stock Option
Award of 800,000 options at the time the Board reviews and approves your
Offering. The grant will consist of 480,000 options with a strike price of
$10.00 and 320,000 options with a strike price of $4.15.

Our standard vacation policy will be waived and you will be entitled to up to
four (4) weeks of vacation during your first through fourth year of employment
with HD Supply. Your vacation will accrue each pay period. Thereafter, you will
receive vacation in accordance with the HD Supply standard vacation policy.
Should you leave the employment of the Company at any time you will be paid for
accrued but unused vacation strictly in accordance with HD Supply’s standard
vacation policy.

HD Supply offers a competitive benefits package of health & welfare, financial,
paid time-off and work/life benefit programs for our associates and their
eligible dependents that support our focus as an employer of choice. When you
start work with the Company you will be immediately eligible to participate in
the HD Supply Health and Welfare Plan—which includes Medical, Dental, Pharmacy,
Vision, Spending Accounts, Life, AD&D, Disability and voluntary group benefit
programs. You will receive more information about all benefits the Company
offers during your orientation and in your personalized enrollment kit, which
will be mailed to your home within 2-3 weeks after

Rev. 3/09

LOGO [g64050g93i54.jpg]



--------------------------------------------------------------------------------

LOGO [g64050g16g86.jpg]

your first day of active employment. Please be advised that you must enroll
within 30 days from the date indicated on your personalized enrollment
worksheet.

In addition to the standard benefits package for salaried associates, as an
executive of the Company, you will be eligible to participate in the
Supplemental Executive Benefits Program. This will include immediate eligibility
for the Executive Vehicle Program. Further information will be available upon
your acceptance of employment.

If you accept the Company’s offer of employment, and the Company notifies you of
its intention to terminate your employment involuntarily and without cause at
any time during your employment, you will be eligible to receive, in exchange
for your execution of a general release in a form acceptable to HD Supply’s
legal counsel, twenty four (24) months of base salary continuation, with such
payments to commence within 45 days after the expiration of any revocation
period contained in the general release.

You will not be entitled to receive these payments and benefits, or any other
type of payment or benefit, if you voluntarily resign for the Company,
regardless of when or why you have resigned from your employment. You are also
not entitled to receive these payments of benefits or any other type of payment
of benefit, if you are terminated from the Company “for cause”. Termination “for
cause” includes, but is not limited to, termination for:

 

  •  

Willful or gross neglect of your duties

  •  

Your conviction of any felony, or of any lesser crime or offense that involves
theft or moral turpitude of that materially and adversely affects the property,
reputation or goodwill of the Company

  •  

Willful or gross misconduct in connection with the performance of your duties

  •  

Your theft or misappropriation of business assets of the Company or of any
existing or prospective customer of the Company

  •  

Your poor or inadequate work performance, which has not been cured within 30
days following written notice

  •  

Your violation of any securities laws as determined by the Company’s general
counsel in his or her sole and absolute discretion

  •  

Breach of your covenants to the Company relating to confidential and proprietary
information or non-competition

  •  

Any other conduct by you detrimental to the business of the Company or conduct
that constitutes a violation by you of policies and procedures applicable to you
which may be in effect at the time of the occurrence which has not been cured
within 30 days following written notice.

You agree that you shall not, without the prior express written consent of an
officer of the Company, engage in or have any financial or other interests in,
or render any service in any capacity to any competitor or supplier of the
Company during the course of your employment with the Company. Notwithstanding
the foregoing, you shall not be restricted from owning securities of
corporations listed on a national securities exchange or regularly traded by
national securities dealers, provided that such investment does not exceed 1% of
the market value of the outstanding securities of such corporation. The
provisions of this paragraph shall apply to you and your immediate family.

You have stated that you have not agreed to and are not subject to any covenant
not to compete with any prior employer that prevents, or in any limits, you from
fully executing your responsibilities to Company. You understand that it is not
the intention of HD Supply to receive or obtain any trade secrets of others.
Accordingly, you agree that you will not disclose or use during the period of
your employment with HD Supply any proprietary information or confidential
information which you may have acquired because of employment with an employer
other than HD Supply. Further, you agree that you will not bring HD Supply any
documents in any form containing proprietary or confidential information from a
prior employer. In the event your employment with HD Supply is terminated for
any reason, you agree not to disclose any HD Supply proprietary or confidential

LOGO [g64050g78l57.jpg]



--------------------------------------------------------------------------------

LOGO [g64050g16g86.jpg]

information to any future employer or third party or to take copies in any form
of any documents containing such information.

You also agree that for a period of three years following your Termination Date,
you will not directly or indirectly solicit or attempt to solicit any business
related to the business of the Company existing as of your Termination Date from
any of the Company’s customers or suppliers with whom you had business contact
or about whom you received Confidential Information during the one year period
prior to your Termination Date.

Further, you agree that for a period of three years following your Termination
Date, you will not directly or indirectly solicit any person who is an employee
of the Company to terminate his or her relationship with the Company without
prior written approval from the SVP of Human Resources of the Company.

You agree that you will not, for a period of 24 months following the Termination
Date (“Non-competition Period”), enter into or maintain an employment,
contractual, or other relationship, either directly or indirectly, to provide
services in the same or similar manner as you perform for the Company to any
company or entity engaged in any way in a business that competes directly or
indirectly with the Company, its parents, subsidiaries, affiliates or related
entities, in any state in which you have worked for the Company prior to the
Termination Date. Consult your Line of Business Attorney regarding any
applicable geographic restrictions.

This is a conditional offer of employment contingent on a background check and
drug test results. As a condition to your employment, you must take and pass a
drug test and pass the background check. A positive test result or failure to
pass the background check will result in the denial of your employment. Testing
must be done within 48 hours from receipt of this letter. Enclosed is
information regarding your drug test.

Please note that you will also be required to complete an I-9 form at the
commencement of your employment and that your continued employment will be
conditioned upon your satisfactory completion of that form.

This letter should not be construed, nor is it intended to be a contract of
employment for a specified period of time.

We are pleased to welcome you to the HD Supply team.

 

Sincerely,        

LOGO [g64050g25s61.jpg]

Joe DeAngelo

    Chief Executive Officer     JD/me    

Enclosures

pc:            Deirdre Force

   

I accept this offer of employment.

LOGO [g64050g48o06.jpg]

 

April 14, 2010

Ron Domanico   Date